DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-15, 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 is indefinite because it depends upon itself and it is impossible to tell the bounds of the claim. For purposes of examination, examiner presumes claim 14 depends upon claim 11, similar to how claim 4 depends upon claim 1.
Claim 15 recites the limitation "the railroad spike or screw" in line 1. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, examiner presumes claim 15 depends upon claim 14, similar to how claim 5 depends upon claim 4.
Claim 20 is indefinite because it depends upon “claim Y” and it is impossible to tell the bounds of the claim. For purposes of examination, examiner presumes claim 20 depends upon claim 11, similar to how claim 11 depends upon claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 9-10 are rejected under 35 U.S.C. 102(a)(1), 102(a)(2) as being anticipated by Pelivanov et al (United States Patent Application Publication 20170248551).
As to claim 1, Pelivanov teaches a method for detecting structural integrity in an object comprising: 
 	employing a laser source (Figure 2, element 220) to excite an object (Figure 2, element 202); 
 	generating an internal acoustic wave within the object due to heat flux, wherein the acoustic wave propagates within the object (paragraph 0051); 
 	receiving the acoustic wave from the object (paragraphs 0057-0058); and 
 	determining the presence or absence of a structural fault within the object based on analyzing the acoustic wave from the object (paragraphs 0064, 0068).
As to claim 2, Pelivanov teaches everything claimed, as applied above in claim 1, in addition the method detects a location of the structural fault within the object (paragraph 0068).
As to claim 3, Pelivanov teaches everything claimed, as applied above in claim 1, in addition an extent of the structural fault within the object (paragraph 0068 “size of inconsistencies”).
As to claim 9, Pelivanov teaches everything claimed, as applied above in claim 1, in addition generating longitudinal, shear and/or Rayleigh waves with a single laser pulse within the object (paragraph 0010).
As to claim 10, Pelivanov teaches everything claimed, as applied above in claim 1, in addition comparing the analyzed acoustic wave from the object to a library of structural defects to provide onsite determination of the presence or absence of a structural defect (paragraph 0120).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 11-13, 16, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pelivanov.
As to claim 11, Pelivanov teaches a method of non-destructive and contact-free structural integrity inspection comprising; 
 	recognizing an object for structural analysis (paragraph 0047, which while not explicitly teaching recognizing an object, teaches moving the detector relative to a structure to be analyzed, which obviously requires recognition of where the structure to be analyzed is located, so you can move to it); 
 	determining a location on the object to activate laser excitation (Figure 6, line 606 is deliberately positioned relative to joint 604, see paragraphs 0094-0096, see also paragraph 0062); 
 	employing a laser source (Figure 2, element 220) to excite an object (Figure 2, element 202); 
 	generating an internal acoustic wave within the object due to heat flux, wherein the acoustic wave propagates within the object (paragraph 0051); 
 	receiving the acoustic wave from the object (paragraphs 0057-0058); and 
 	determining the presence or absence of a structural fault within the object based on analyzing the acoustic wave from the object (paragraphs 0064, 0068).
As to claim 12, Pelivanov teaches everything claimed, as applied above in claim 11, in addition the method detects a location of the structural fault within the object (paragraph 0068).
As to claim 13, Pelivanov teaches everything claimed, as applied above in claim 11, in addition an extent of the structural fault within the object (paragraph 0068 “size of inconsistencies”).
As to claims 6 and 16, Pelivanov teaches everything claimed, as applied above in claims 1 and 11 respectively, in addition employing computer vision to locate the object for analysis (paragraphs 0041-0046, 0062). While computer vision is not explicitly taught, the combination of ‘have a computer do it all’ and ‘scan the entire surface to find the defects’ makes it obvious that computer vision is used.
As to claim 19, Pelivanov teaches everything claimed, as applied above in claim 11, in addition generating longitudinal, shear and/or Rayleigh waves with a single laser pulse within the object (paragraph 0010).
As to claim 20, Pelivanov teaches everything claimed, as applied above in claim 11, in addition comparing the analyzed acoustic wave from the object to a library of structural defects to provide onsite determination of the presence or absence of a structural defect (paragraph 0120).
Claims 4-5. 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Pelivanov, and further in view of English et al (United States Patent Application Publication 20170267264).
As to claims 4 and 14, Pelivanov teaches everything claimed, as applied above in claims 1 and 11 respectively, with the exception of the object is a railroad spike or screw. However, it is known in the art as taught by English. English teaches the object is a railroad spike or screw (paragraph 0094 “tie spikes”). It would have been obvious to one of ordinary skill in the art at the time of filing to have the object is a railroad spike or screw, in order to better inspect railroad track.
As to claims 5 and 15, Pelivanov in view of English teaches everything claimed, as applied above in claims 4 and 14 respectively, in addition English teaches the railroad spike or screw is analyzed while remaining in place on a railway (Figure 7, paragraph 0006). It would have been obvious to one of ordinary skill in the art at the time of filing to have the railroad spike or screw is analyzed while remaining in place on a railway, in order to make sure existing railroad tracks are safe.
Claims 7-8, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Pelivanov, and further in view of Shen et al (CN 101900708).
As to claims 7 and 17, Pelivanov teaches everything claimed, as applied above in claims 1 and 11 respectively, with the exception of employing pattern recognition to determine the absence or presence of a structural defect in the object. However, it is known in the art as taught by Shen. Shen teaches employing pattern recognition to determine the absence or presence of a structural defect in the object (paragraph 0005 “pattern recognition artificial intelligence technology”). It would have been obvious to one of ordinary skill in the art at the time of filing to be employing pattern recognition to determine the absence or presence of a structural defect in the object, in order to better identify unsafe railways.
As to claims 8 and 18, Pelivanov teaches everything claimed, as applied above in claims 1 and 11 respectively, with the exception of using an artificial intelligence module to determine the absence or presence of a structural defect in the object. However, it is known in the art as taught by Shen. Shen teaches using an artificial intelligence module to determine the absence or presence of a structural defect in the object (paragraph 0005 “pattern recognition artificial intelligence technology”). It would have been obvious to one of ordinary skill in the art at the time of filing to be using an artificial intelligence module to determine the absence or presence of a structural defect in the object, in order to better identify unsafe railways.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARREAS C UNDERWOOD whose telephone number is (571)272-1536. The examiner can normally be reached M-F 0530-1400 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.U/Examiner, Art Unit 2877                                                                                                                                                                                                        

/DOMINIC J BOLOGNA/Primary Examiner, Art Unit 2877